PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 03-7781
CHARLES WILLIAM MCHAN,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
    for the Western District of North Carolina, at Bryson City.
              Richard L. Voorhees, District Judge.
                           (CR-90-41-B)

                      Argued: September 30, 2004

                      Decided: October 22, 2004

  Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.



Affirmed by published opinion. Judge Luttig wrote the opinion, in
which Judge Widener and Judge Niemeyer concurred.


                             COUNSEL

ARGUED: David Benjamin Smith, ENGLISH & SMITH, Alexan-
dria, Virginia, for Appellant. B. Frederic Williams, Jr., OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee. ON BRIEF: Robert J. Conrad, Jr., United States Attorney,
Thomas R. Ascik, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.
2                     UNITED STATES v. MCHAN
                             OPINION

LUTTIG, Circuit Judge:

   Appellant Charles William McHan appeals from the district court’s
denial of his motion, filed pursuant to title 18, section 3582(c)(2) of
the United States Code, seeking resentencing under Amendment 645
of the United States Sentencing Guidelines. Because we hold that
resentencing under Amendment 645 is not available on a section
3582(c)(2) motion, we affirm. We further hold that McHan’s resen-
tencing claim cannot form the basis of a successive habeas petition
pursuant to title 28, section 2255 of the United States Code and,
accordingly, dismiss his appeal.

                                  I.

   In 1988, McHan pled guilty to conspiring to distribute marijuana
and was sentenced to 63 months imprisonment. United States v.
McHan, 101 F.3d 1027, 1031-33 (4th Cir. 1996). McHan was subse-
quently convicted in 1992 of a separate — but related — continuing
criminal enterprise (CCE) charge and various narcotics and tax
offenses. Id. Indeed, McHan’s 1988 guilty plea "served as predicate
conduct" for the CCE conviction. Id. at 1039. The district court did
not sentence McHan for his 1992 conviction until 1994, after he had
completed serving the 63 month sentence for his 1988 conviction. Id.
at 1033. Pursuant to section 5G1.3 of the United States Sentencing
Guidelines, "Imposition of A Sentence on a Defendant Subject to an
Undischarged Term of Imprisonment," the district court reduced
McHan’s CCE sentence by 56 months to credit McHan for a portion
of the time he had served for his prior, related conviction. Id. On
appeal, McHan’s conviction was affirmed, id. at 1043, while the
downward departure was reversed on the grounds that 5G1.3 did not
apply to McHan’s sentence because his 1988 term of imprisonment
had been discharged (i.e., he had finished serving his sentence). Id.
at 1039-40.

   In 2002, and with express reference to McHan, the Sentencing
Commission amended the commentary to section 5G1.3 (Amendment
645) to explain that a downward departure based on a discharged sen-
tence was permissible under that section. U.S.S.G. § 5G1.3, Applica-
                       UNITED STATES v. MCHAN                         3
tion Note 7. McHan, who had already unsuccessfully pursued post-
conviction relief under section 2255, United States v. McHan, 14 Fed.
Appx. 297 (4th Cir. 2002), filed a motion in the district court pursuant
to section 3582(c)(2) seeking resentencing under Amendment 645.
The district court denied McHan’s motion, and this appeal followed.

                                  II.

   The district court denied McHan’s motion on the ground that
Amendment 645 is "substantive" rather than "clarifying" and there-
fore cannot be applied retroactively. J.A. 141; see also United States
v. Capers, 61 F.3d 1100, 1109-10 (4th Cir. 1995). We do not reach
the question of whether Amendment 645 is substantive or clarifying,
however, because we hold that, irrespective of the character of
Amendment 645, McHan is not eligible for resentencing pursuant to
a section 3582 motion because the Sentencing Commission has not
authorized resentencing under that Amendment.

   Section 3582(c)(2) provides that a "modification of an imposed
term of imprisonment" is permissible for "a defendant who has been
sentenced to a term of imprisonment based on a sentencing range that
has subsequently been lowered . . . if such a reduction is consistent
with applicable policy statements issued by the Sentencing Commis-
sion." The applicable policy statement provides as follows:

    Where a defendant is serving a term of imprisonment, and
    the guideline range applicable to that defendant has subse-
    quently been lowered as a result of an amendment to the
    Guidelines Manual listed in subsection (c) below, a reduc-
    tion in the defendant’s term of imprisonment is authorized
    under 18 U.S.C. § 3582(c)(2). If none of the amendments
    listed in subsection (c) is applicable, a reduction in the
    defendant’s term of imprisonment under 18 U.S.C. § 3582 is
    not consistent with this policy statement and thus not autho-
    rized.

U.S.S.G. § 1B1.10(a) (emphasis added). Amendment 645 is not listed
in section 1B1.10(c) and therefore may not be applied retroactively
on a section 3582 motion. See United States v. Armstrong, 347 F.3d
905, 909 (5th Cir. 2003) ("We agree with several of our sister circuits
4                     UNITED STATES v. MCHAN
[2d, 3d, 6th, 8th, 10th] that have established a bright-line rule that
amendments in § 3582(c) motions may be retroactively applied solely
where expressly listed under § 1B1.10(c)." (emphasis added)).

   Appellant nonetheless maintains that he is entitled to review on the
merits, namely on the question of whether Amendment 645 is sub-
stantive or clarifying, because the government did not raise before the
district court the aformentioned impediment to relief under section
1B1.10. Appellant’s Reply Br. at 2. But, contrary to McHan’s repre-
sentation, in opposing McHan’s motion before the district court the
government specifically argued that "Amendment 645 [is not] one of
the amendments specifically listed in U.S.S.G. § 1B1.10(c) that
authorizes a ‘reduction in the defendant’s term of imprisonment’ as
a ‘result of an amended guideline range.’" J.A. 134. In any event,
"[w]e are, of course, entitled to affirm on any ground appearing in the
record, including theories not relied upon or rejected by the district
court." Scott v. United States, 328 F.3d 132, 137 (4th Cir. 2003).

   Nor would McHan be entitled to relief if we recharacterized his
plea for relief as a motion filed under section 2255. As noted above,
McHan has already unsuccessfully pursued a section 2255 motion
and, as even he appears to concede, his resentencing claim is not cog-
nizable on a successive motion under that provision because it does
not relate to "newly discovered evidence" or "a new rule of constitu-
tional law, made retroactive to cases on collateral review by the
Supreme Court." 28 U.S.C. § 2255; Appellant’s Reply Br. at 2
("McHan plainly could not get through the incredibly narrow window
for certification under § 2244.").

   For the reasons stated herein, the judgment of the district court is
affirmed.

                                                          AFFIRMED